Sustainability in EU fisheries through maximum sustainable yield (debate)
The next item is the report by Mrs Fraga Estévez, on behalf of the Committee on Fisheries, on the implementation of sustainable fishing in the EU on the basis of maximum sustainable yield.
rapporteur. - (ES) Madam President, allow me to say, first of all, that today a Spanish fishing boat sank off the Andalusian coast and as a result three people died and five are currently missing. I ask Parliament to stand with the families in their sorrow and the desire for the missing sailors to be rescued.
I will now move on to the report that we are discussing today. The first thing that I would like to point out, as the Commission itself recognises and Parliament has stated on numerous occasions, is the clear failure of the Community fisheries management system, which over the many years it has been in existence has not ensured the sustainability of resources, and has done even less to support an efficient and profitable fisheries sector.
Paradoxically, the management system is the only one that was not a fundamental part of the major reforms of 2002 and, because of this, the Commission has to paper over the cracks here and there, dealing with unsustainable discards, inventing control measures day after day and establishing recovery plans, but without tackling the substantive issue: establishing a coherent and up to date framework for the fisheries management model.
This is the context in which we have received the Commission communication, which opts for maximum sustainable yield as the yardstick for long-term fishing activities, a theoretical model that seeks to combine the most efficient exploitation of a species with guaranteeing biological sustainability. The problem is that maximum sustainable yield, which, as an intellectual and theoretical concept may be irreproachable, has been found to have more than a few contradictions in its practical application, and, in fact, a large proportion of the scientific community now considers it to have been largely superseded.
The issue is therefore one of redefining the model in such a way that it can be adapted to the reality of fishing communities, This is where a series of questions arise as to how to do this, which the report that we are presenting today has sought to highlight, and which are not in any way answered in the Commission communication, which is very ambiguous and vague.
It is clear that here we are not criticising the Commission's intention to impose a new management model, but its inability to explain to us how it is going to overcome the difficulties of putting it into practice and avoid the pitfalls that exist in the actual formulation of maximum sustainable yield. Among these, we know that maximum sustainable yield requires long series of reliable, accurate scientific data, while for the vast majority of species, it is not possible to have this degree of certainty.
Secondly, the model was created based on the exploitation of a single population, while the large majority of Community fisheries are multi-species, which means over- or under-fishing many of them, which is obviously contrary to the actual definition of maximum sustainable yield. It also does not work for pelagic species, and we also now know that other factors influence the status of populations, such as errors in recruitment or environmental factors, which may result in incorrect definitions of maximum sustainable yield.
What is certain is that strict application of maximum sustainable yield will, in the short term, result in a sometimes drastic reduction in fishing opportunities, and therefore in the activity, income and employment of the Community fleet.
Madam President, allow me to thank all my colleagues for their contributions and to request the adoption of a report by means of which the Committee on Fisheries wishes to call on the European Commission first to clear up all these uncertainties before forcing the introduction of a type of model for some species of great economic importance whose effectiveness is, for many fisheries, scientifically and economically questionable. The committee also wishes to call on the Commission to first seriously look at a clear fisheries management system, with an eco-system-based focus, and then to decide on how to adapt the reference points and the chosen model, whether this is based on MSY or something else. This should not be done - and I must stress this point - without first carrying out a social and economic analysis of the repercussions of implementing it and measures to counter its impact. All these questions are currently of great concern to our sectors and to us.
Member of the Commission. - Madam President, first of all allow me to thank the rapporteur, Ms Fraga Estévez, and all the members of the Committee on Fisheries for a very thorough report on the implementation of sustainable fishing based on maximum sustainable yield (MSY).
I am pleased to see that we are in broad agreement, in particular on the need to move away from annual decision-making allowing for a more gradual approach and for better planning by the sector. A longer-term approach will also allow for more stability and sustainability in the exploitation of fisheries resources.
I am sure that we are in agreement on the objectives of urgently taking measures to improve the very poor state of fisheries resources in Europe in order to bring the stocks to sustainable levels, which, at the same time, will improve the profitability of the fishing industries in the long term.
Apart from the benefits to industry, there is an international political commitment that should be met. In particular I appreciate and share the Committee on Fisheries' view that the common fisheries policy needs a new management model for the setting of fishing opportunities, the recovery of depleted stocks and the adaptation of fishing effort levels to sustainable and profitable levels.
Also, and very importantly, adjusting fishing efforts to MSY levels is the single most important action that can be taken to reduce discarding in European waters.
I am aware that there are concerns too. I share many of these concerns and know they will need to be addressed. First of all, I know that evaluating MSY is not a simple matter. There are scientific uncertainties and the matter is complicated because of eco-system effects and mixed fisheries issues.
Fisheries science is not yet able to predict accurately what MSY for any particular stock or mixture of stocks will be. But we must not only look at the difficulties. Science can tell us in which direction fisheries should move in order to improve yields and decrease costs. Even if the destination is imprecise, the direction is known quite well.
We should start to move in the right direction and progressively evaluate and review the MSY reference points as fisheries develop.
Mixed fishery situations need to be studied carefully and the best possible solutions identified in relation to the potential yield of the whole fisheries system.
This progressive approach will allow environmental, economic and social aspects to be explored. It is also the approach that has been adopted in the long-term plan for plaice and sole in the North Sea, which was adopted this year and which I consider to be a good model for the implementation of this approach. As your report stresses, it is an urgent matter to start moving in the right direction.
Let me underline here that the long-term management plans in practical terms move fisheries management in the right direction: that is, away from over-exploitation and not necessarily to a fixed MSY target.
The plans include provisions for regular revisions of the targets that allow for the adaptation of MSY targets where necessary, for example, where there is a change in the natural environment or where there is a revision of the scientific advice.
Secondly, I agree that it is important to address fisheries issues on a local basis and to involve the stakeholders in the important decisions concerning the choice of objectives, the rate at which we should move towards those objectives and the right combination of measures to take such as tax, effort management and technical adaptations.
The Commission will only prepare MSY plans on a regional basis and only after a detailed consultation with the sectors involved. The region advisory councils will play an important role here and their work has already begun. Economic and social analyses are also important in this process and the Commission will accompany all proposals for management plans with impact assessments where economic, social and environmental aspects of the proposals will be analysed.
Increased support for fisheries research is a necessary part of the development of MSY plans. The framework programmes, the work of the Scientific, Technical and Economic Committee for Fisheries and the support of the International Council for the Exploration of the Sea will all be important in this context, which will be a priority area for the next years.
Moving to MSY fisheries will, in many cases, mean adjustments of fleet capacity and reductions in fishing effort. The European Fisheries Fund was designed so that Member States can plan the development of the national fleet capacity and use co-funding from the Community budget to help adjust the fleet size according to long-term objectives and taking appropriate social and economic provisions into account.
I would also like to say a few words in relation to the three amendments proposed by Mr Schlyter. The Commission believes that a gradual approach to moving to MSY conditions should in fact be a general rule. There is no need in all cases to move drastically to MSY. As regards scientific methodology for reaching MSY, the Commission will ask for scientific advice on a case-by-case basis. We should not prejudice the scientific debate by prejudging which methods may be better than others.
Lastly, as I have already stated, it is correct to say that the European Fisheries Fund provides for Member States to allocate public aid so as to restructure fishing fleets in line with MSY strategies. This, however, should not be seen as compensation, because the fishing industry will be the eventual beneficiaries of the new policy but as a financial incentive to make the transition.
The Commission will continue the dialogue with the fisheries sector and will start to discuss specific long-term plans for a number of fisheries with an MSY perspective. Implementing such plans will improve the stability and the productivity of stocks and of the industry.
I look forward to more discussions with you about these plans at a later date, after the Commission has developed impact assessments, consulted the industry and prepared our proposals. There is a lot of work to be done and I will be very grateful for your support in developing this policy area.
on behalf of the PPE-DE Group. - Madam President, I welcome Ms Fraga Estévez's report, and particularly her highlighting of concerns on this proposal from the Commission, as I have serious reservations about the Commissioner's proposals to adopt a maximum sustainable yield (MSY) model as the reference point for managing fish stocks.
The year 2015 is a political date, not a scientific one. It is too early for some stocks and is too late for others in the context of overfishing. While the proposal aims to maximise the economic yield of a fishery, and also maintain the capacity of the stock to produce maximum sustainable returns in the long-term, I fear that, far from reducing the levels of discarded catch, critical flaws in the model may cause over-exploitation, as the underlying assumptions used for calculating levels of catch are based on single-species, shallow-water fisheries and do not take account of geographic and biological diversity.
I applaud the objective of increasing efficiency in protecting fish species, as all of us must do. But I believe that the Commission has not sufficiently researched this. There has been no in-depth evaluation of the risks of error in the MSY model. Moreover, for the large majority of scientists and also for the UN Food and Agriculture Organisation, the traditional MSY model has been superseded by new cutting-edge approaches which encompass the ecosystem as a whole, rather than relying on an outdated concept of animal population dynamics.
MSY is a blunt instrument, based on harvesting surplus production during high growth of population before it reaches carrying capacity. But it is one which can lead to overfishing when applied to multi-species fisheries, as you cannot obtain optimum levels of all species at the same time, or when it is applied to pelagic species that dwell in deep seas and open water such as the North Sea and the Atlantic.
If adopted, this model will simultaneously result in the collapse of stocks and the collapse of the market. I urge the Commissioner to take a sound, scientific and evidence-based approach. Your own words, Commissioner, are that you should not prejudice the scientific debate. I agree with you. Take a scientific, evidence-based approach and re-examine this proposal rather than - with respect - just dance, albeit belatedly, to the tune of the International Council for the Exploration of the Sea.
on behalf of the PSE Group. - (PT) Madam President, Commissioner, Chairman of the Committee on Fisheries, I should like to begin by congratulating the rapporteur on her excellent work and also by congratulating the Commission for its communication which meets one of the requirements which it itself approved at the 2002 Johannesburg World Summit and also corresponds to the first of the eight objectives outlined at that conference. The European Commission has certainly already accomplished a great deal within the scope of those eight objectives, but I would remind the Commissioner that we are in 2007 with objectives outlined for 2015 by a Summit which took place in 2002. The fact that we are still debating this communication at this stage does not seem to constitute a sufficiently rapid response to the scale of the challenges facing us.
I am delighted at what the Commissioner said with regard to the need for a new management model and, since the proposal places the emphasis on the concept of ecosystem management, I think we are well on the right track. However, if we regard this concept of maximum sustainable yield as something radically new, we are mistaken, since that concept, which is a theoretical concept, was always the concept underlying the setting of all quotas and TACs, which could only be set on the basis of that concept. The problem is that application of that concept entails many problems which were, moreover, very well described by our rapporteur and by our colleague, Mrs Doyle, and we cannot merely base our actions on blind application of the concept, but must try to improve its effectiveness, checking where it failed and where it produced good results and I do not sincerely believe that this communication has achieved that; we must use all other additional means to go further.
This then is the challenge facing the Commission, which we hope will bring us some good news before long.
on behalf of the ALDE Group. - Madam President, I regret that this is one of those occasions when I am delighted that Parliament has so few powers in this field, especially as there is a real possibility that this report might be carried in the vote tomorrow.
If so, it may well be that some people will say, 'well, Parliament has called on the Commission to look again at its proposals'. I would not like that public relations gesture to be made; I want the Commission to know that there are at least some MEPs who thoroughly disagree with what is being proposed here.
The Commission's report back in 2006 was weak - motherhood and apple pie stuff, frankly - and was hardly worth putting on paper. There were plans, plans and plans being proposed but precious little by way of action. However, what is being proposed here by the rapporteur - by Parliament - is, to my mind, even worse. I look at one paragraph in particular: 'Considers that the time is not ripe to propose the introduction of a maximum sustainable yield [MSY] system'. Apparently, we need more analysis. So, while the Commission wants plans, we simply want more talk about plans. When is something going to get done? If this is carried tomorrow by Parliament, then I hope the Commission will disregard it entirely because I regard this as completely irresponsible.
There is a question, a legitimate question, about the methodology to be applied in achieving the status of MSY. Frankly, we know what is needed; this is just playing with words half the time. If two thirds of the fish stocks are being fished beyond safe biological means, then you have to stop the fishing; you have got to put the fleets on the side, you have got to put fishermen out of work, perhaps with compensation, until such time as we have restored the stocks and given everyone the chance of a long-term, healthy future. You have got to allow the fish stocks to recover.
Frankly, we can debate the details of how we achieve perfection in MSY status when we have got the fish and the long-term security of having that fish firmly secured.
Commissioner, I have the highest respect for you; ever since we first met, I have liked what you have said. May I say two things? First of all, I think your profile is too low; I think your cabinet keeps you in meetings in the back room. I think Europe needs a champion for its fish and, just as you need to sort some problems out, you also need to be in front of Europe's television cameras saying what needs to be done.
The second thing is this: you are three years, now, into a five-year term. There have been lots of good ideas, not enough delivery. I would like you to be a significant chapter in the European Union's history over the deplorable common fisheries policy and its reform. So please, stop thinking of yourself as a footnote and get out there and make things happen!
Five years ago, I was at Johannesburg, where the European Union signed up to the principle of securing maximum sustainable yield status by 2015. We were not talking about introducing a policy by 2015; we were talking about getting the fish up to those levels by 2015. It should not have been just a piece - it has to be more than that.
If we are to do that, in eight years, it will probably be already too late. We have got to start having delivery, and, every day until that happens, you have to consider yourself a failure.
Do not listen to Parliament; do not listen to the Ministers who try and block you all the time - just start delivering.
on behalf of the Verts/ALE Group. - (SV) Madam President, I can agree with much of what Mr Davies says. Fish are dying! When they die, there will be no income for fisherman. So it is much smarter to invest in the future by having maximum sustainable yields now, rather than a maximum available yield, which has been the Union's policy so far. That is entirely unsustainable!
Then we can discuss scientific gaps in methods and the fact that it is perhaps a blunt instrument. But the EU has low inflation as an overall target for economic policy and that is an extremely blunt instrument, but it has not been criticised in the same way. In such cases this is a much sharper instrument and for that I want to thank the Commissioner. You have realised that the policy is completely wrong, completely unsuccessful, and are now trying to put it right.
Later we will be discussing the problem of discards and a combination of measures may perhaps begin to resolve the problems. But when we talk about socioeconomic assessments, we must have a longer time perspective. That is the thrust of my amendment. Without it, you might as well say, 'Oh well, fishermen today do not want to do anything!' To take away the jobs of the fishermen of all future generations, that is, if anything, a poor socioeconomic assessment.
As a general comment on the fundamental points contained in the report under discussion, which is of crucial importance for the fisheries sector, we think it is relevant to point out the differences in the long- and short-term application of the principle of sustainability in fisheries. That is, the long-term plans aim to define objectives or themes to achieve a stable situation to be reached after a relatively long period, whereas short-term measures are based on proposals drawn up annually in order to rectify, in a short period of time, the fishing mortality rate until the level proposed as a long-term objective is reached.
As regards the long-term objective for fisheries the principal objective laid down in Johannesburg might be accepted - that of obtaining the maximum sustainable catch of fish stocks. However, it is important to stress that, in order to formulate the maximum sustainable yield objective, it is essential to apply scientific analysis to determine the fishing mortality rate that guarantees the maximum catch which the fisheries resources can provide in a sustainable manner. For that it is essential to take account of the natural characteristics of each fisheries resource, as well as to know the nature and type of fishing methods. To assess the fishing level that is appropriate for the long-term objective, it is necessary to check the forecasts drawn up by scientists, which implies that these forecasts must be based on reliable information, that they will be adopted by managers and accepted and obeyed by fishermen, always safeguarding, and I want to stress the always, the socio-economic situation of the fisheries sector and of the fishing communities.
In practice, the aim is to estimate the long-term catches and the corresponding fishing mortality rates. For that we need to select a criterion for sustainability and determine the level of fishing that produces the maximum sustainable catch level. This is where the real debate begins.
Different values have been proposed for fishing mortality rates for the long-term management of stocks in the Member States' exclusive economic zones. Various scientists think it is preferable to set F0.1 as the fishing mortality rate rather than, for example, FMSY, which they regard as less appropriate. It should be noted that FMSY, which is the fishing mortality rate, should not be confused with MSY, which is the catch level.
Finally, I agree that it is essential for the sustainability measures to be accompanied by an evaluation of the socio-economic consequences and costs entailed in implementing them.
on behalf of the IND/DEM Group. - Madam President, it is not often that a member of the UK Independence Party congratulates a rapporteur in this House. In this case I will make a rare exception.
The Food and Agriculture Organisation of the United Nations has estimated that the catch of 70% of fish species on this planet has already reached or exceeded maximum sustainable yield (MSY). The common fisheries policy, with the disgraceful problem of discards that results from it, has made a major contribution to what is potentially a grave ecological disaster, especially in the North Sea.
In the 1980s, the Canadian Government was warned by fishermen that cod was being dangerously overfished. The Government ignored the warnings and, by 1992, the cod fishery totally collapsed. A similar situation now seems to be evolving in European waters.
The rapporteur refers to deficient analysis and inadequate solutions offered by the Commission's communication, which she goes on to describe as simplistic. The Commission has recently been criticised for the way it gathers and interprets statistics on maritime issues. In a recent briefing, the British Government refers to 'an absence of necessary data on what the appropriate targets should be'. The Commission's interpretation of MSY is based on outdated models and dogmatic ecological concepts. It clearly demonstrates the desire to gain further competences at any cost.
The loss of our fishing stocks is too high a price to pay, and I thank the rapporteur for being honest in her condemnation of the Commission's communication. It surely says something when the Europhile PPE-DE Group is echoing the UKIP line. But then, everyone gets there sooner or later!
Madam President, Commissioner, the reports by our two colleagues, including the one by Mrs Fraga, relate to this insoluble problem of fisheries - insoluble because fish stocks are limited and demand is constantly increasing. Consequently, the fisheries policy is not the CAP.
Since 1968 and Sicco Mansholt, the Commission has for 40 years been making a strategic mistake with the CAP, which amounts to a crime against humanity: humanity needs cereals and milk and they are in short supply as the increase in prices shows.
With fisheries policy it is different. The Commission's mistakes simply come from its normal, technocratic sin, but not from a strategic crime. Management of fish stocks with TACs, quotas, FIFGs and MAGPs has failed. The Commission has legislated on everything: nets, tonnages, fleet power, number of units and when all is said and done - as the rapporteur tells us - there are fewer fishermen, less cod and even less bluefin tuna in the Mediterranean, hence the fury of fishermen in June and July. Where I come from, for example, in the port of Sète or Le Grau-du-Roi, the fishermen who use thonaille fishing, which is traditional coastal fishing with small nets, were protesting that they could not fish from July onwards.
Nevertheless, despite all these checks, all this destruction, all these sanctions - perhaps one day they will even put electronic tags on fishermen to monitor them - the stocks are in danger, the rapporteur tells us. The Common Fisheries Policy has not worked, and why? Because the problem is worldwide: China, Indonesia, the Philippines and Peru fish. As with wine, where we are pulling up as the rest of the world is planting, we are breaking up our boats as the United States are building more of them and as Russia, Iceland and Norway are increasing the engine size of their vessels.
You can invent indicators, a type of maximum sustainable yield, but if your neighbour is fishing more, you fishing less will not improve stocks. Moreover, because farming, or aquaculture, is not a real solution either because of fishmeal, fisheries is therefore the perfect demonstration that the Community level is both too high when the fishing is coastal and the decision should be local, or too low when the fishing is deep-sea. In these cases, either we will very quickly rise to global level with the help of scientists, or by the end of the twenty-first century, we will be going to the cinema to fish for the last Nemos.
Madam President, I welcome and support this report and commend the rapporteur on its production. We have had years of talk about sustainable fisheries, and as many years of bureaucratic controls. Yet stocks in the main are no better, and fishermen are a lot fewer and a lot poorer. It is hard to escape the conclusion that fisheries policy to date has indeed been a hopeless failure.
Fishermen have been saying this for years, but until now the Commission has not been listening - nor, it seems, has Mr Davies, who seems to want more of the same failure. Total allowable catches (TACs) and quotas as the key instrument of control have been a disaster, generating the scandal of discards and, for many fishermen, nothing short of poverty. Yet within the new proffered maximum sustainable yield model, we still have this flawed overlapping of the TAC quota system with the fishing effort system. They must be disentangled. We cannot have both. We all want sustainable fisheries, but that means sustainability for fishermen too. It means discouraging discards. It means simplifying the technical measures, and it means embracing flexibility. Let us get there as quickly as possible.
(ES) Madam President, I think that it is very late, we are all very tired and I think a little shocked by this terrible news of the death of three fishermen and the loss of five more in the waters of Cádiz - the boat belonged to the Barbate fleet - and I think that news like this should make us all think, as it demonstrates the difficulties of an occupation which, even today, can carry off eight men at a single stroke.
I think, therefore, Commissioner, that one of the main problems that this Communication raises is that, as it seeks to take action on resources, only restricting fishing activity without placing obligations on the other economic players with activities associated with the marine ecosystem, it loses, and we all lose, political legitimacy, especially as the Commission Directorate responsible for fisheries is also responsible for maritime affairs.
My second concern or question is how the Commission intends to apply MSY from a practical point of view, as all the indications are that it raises problems, serious problems, especially in the case of mixed fisheries in which different species interact and the level of catch that determines the level of effort does not correspond to the MSY of each individual species. Another problem that we also have is with those populations for which we do not have any sort of assessment.
What is certain is that those working in the sector are concerned and they are right when they say that gaps left by the Community fleet in order to respond to MSY, to this political commitment to MSY, will be immediately filled by undertakings from third countries, as the fisheries market is controlled by the need to provide a continuous supply.
Madam President, over the years I have not always agreed with our rapporteur, Ms Fraga Estévez, but much of this report I can agree with. It says the Community system has made controls difficult and encouraged discards. It says it welcomes the Commission's communication recognising that the existing fisheries management policy has failed. It notes that it will be difficult to apply the maximum sustainable yield model to multi-species fisheries, which certainly applies to most that Scots fishermen are involved in. It notes that the model is unsuitable for pelagic species.
I disagree with the words 'eliminated discrimination' and will be asking for a split vote tomorrow to take these out, because I know from past discussions with our rapporteur that this is code for an attack on relative stability which, for as long as we have a common fisheries policy, must remain. But I agree also with the Commissioner's comments earlier when he said that we must start to move in the right direction. After all the years of pain that has been inflicted directly as a result of the common fisheries policy, we should have been rather further forward by now.
(PL) Madam President, with just one minute to speak, I have been asked to take the floor on behalf of Polish fishermen, who wish to state that the regulation that has been introduced concerning a ban on cod fishing discriminates against Polish fishermen, especially in view of the widespread knowledge concerning other countries' catches.
The fishermen hope that the wording of the regulation has arisen out of ignorance on the part of the European Commission with regard to the true scale of fishing in the Baltic Sea by individual countries. They demand not only that the regulation be rescinded, but also that a special independent commission be appointed under the auspices of the European Parliament to investigate and explain the principles and method of counting fish numbers in the Baltic Sea following enlargement of the Union in 2004, and to grasp the extent of the irregularities.
Madam President, few of us will dispute the importance of having long-term sustainability of commercial fish stocks. The EU signed up to the commitment made by the World Summit on Sustainable Development in Johannesburg in 2002 to reach maximum sustainable yield (MSY) in fisheries by 2015 at the latest.
It is vital that we open up the debate on how to achieve the goal of reducing fishing pressure on vulnerable species, and this report by Ms Fraga Estévez is an important part of that process.
The merits of fishing at low levels of fishing mortality and building up a more robust spawning stock were also considered in the Net Benefits Report by the UK Prime Minister's strategy unit.
As a Scot I am all too familiar with the pressures on vulnerable fishing stocks such as North Sea cod, and all the more with the practical difficulties of applying management plans in mixed fisheries areas such as off the Scottish coasts. The difficulties do not remove the obligation to act.
I welcome the recognition by the Commission of the need for stakeholder involvement and that regional advisory councils (RACs) are included in the proposed process for taking this forward. Some of the RACs have already begun to consider long-term management and the issue of MSY, and it will be important that the strategy is developed in partnership with stakeholders.
At this stage we should not get too side-tracked by discussing the technicalities of what MSY actually is and how it should be applied. A more important focus is bringing fishing opportunities into better balance with available stocks for a more sustainable future.
(ET) Ladies and gentlemen, five years ago, at the sustainable development summit in Johannesburg, we entered into a commitment to conserve fish stocks and restore them rapidly to the level which ensures maximum sustainable yield. The change to the administrative system which is being planned sets considerably more ambitious objectives as compared to the current safe level and the precautionary principle. However, the pros and cons of the change must be weighed up very carefully.
The European Union needs a flexible system to manage fish stocks and the facilities to react quickly. There also needs to be provision in the long-term plans for reasonable yet flexible yearly adjustments. The European Commission assumes that fish stocks are affected primarily by catches, although the weather, predators, foreign species and man-made problems can have major impacts on stocks. The impact of the gas pipeline between Russia and Germany on the environment of the Baltic Sea has not yet been assessed, although construction is already under way.
It is a source of great concern to me that the comb jellyfish has recently been sighted in the Baltic Sea, as the species, which originates in America, led to the near collapse of fish stocks in the Black Sea in the 1980s and it is now wreaking destruction in the Caspian Sea. In one year it has spread from the coast of Sweden to the heart of the Baltic Sea. We must not twiddle our thumbs until the fish stocks in the Baltic Sea have been destroyed as well.
The effects of the new administrative system therefore need to be explored primarily at regional rather than European level, because every Member State's fishing fleet has its own distinctive features. It is extremely important to involve regional advisory bodies if we are to implement a forward-looking fisheries policy. The change to the administrative system requires a reduction in fishing fleet numbers and in their loads and therefore means large losses for our fisheries undertakings. The European Fisheries Fund plainly does not have sufficient means to deal with such large losses.
(The President cut the speaker off)
Member of the Commission. - Madam President, first of all let me refer to the accident that Ms Fraga Estévez and Ms Miguélez Ramos mentioned. I share their concern and sorrow at the loss of life and hope that the missing fishermen can be brought to safety.
Allow me to pick up on some of the points that were raised in the debate, which have proved to be quite varied to say the least - poles apart on how to move forward. However, having said that, from the debate it is clear that we share a common view that fisheries have to be brought to sustainable levels as soon as possible. This does not mean that what we are proposing is drastic and immediate action. Rather we are setting ourselves an objective to arrive at maximum sustainable yield (MSY) in a gradual and flexible manner. At each step we will re-evaluate and re-assess the targets we set and if required, we will adapt them to changing situations.
In other word, the MSY approach is providing us with a direction and not necessarily with a fixed target. Let me repeat, the MSY approach moves fisheries management in the right direction, away from over-exploitation and towards conditions of higher and more stable catches and lower costs.
This approach should be adaptive so that as we learn more - or, as environmental and ecosystem conditions change - new knowledge can be applied to the approach.
The point has been raised that MSY has not worked and is not appropriate for pelagic stocks, and that it is an outdated concept. Let me say there have been fisheries management strategies in Europe and in other parts of the world which were successful. Although the concept is not new, it does not mean that it is outdated. The important point is that, as long as it defines a path for fisheries management and is flexible enough to allow for regular revisions, it has good chances of success.
Good examples of some success can be seen in stocks such as saithe, North Sea haddock and mackerel, which are fished close to MSY level and which are generally stable and profitable.
Let me highlight one point. The purpose of this proposal is not to penalise fishermen, who, admittedly, have to make a number of adjustments, but rather it seeks to reach an objective and embark on a direction where the sector operates in a more stable and in a more profitable environment. As I stated in my opening statement, the European Fisheries Fund allows Member States to develop measures concerning adjustments of capacity and fishing effort in the context of long-term plans, including social and economic provisions involving the appropriate use of public money, in their operational programmes.
Another point raised relates to the fact that MSY will not work in mixed fisheries, because when targeting one stock to move towards MSY one could end up in a situation where the other stocks caught in such a mixed fishery are under-exploited. I think we have to be realistic about the situation and the majority of mixed fisheries. The stocks concerned are equally exploited to unsustainable levels. It is clear that the application of the MSY approach to mixed fisheries will be difficult and will have to be studied on a case-by-case basis. However, the mixed fisheries problem exists and, if we do not address it, there can be no improvements and no steps can be taken in the right direction.
Regarding consultation, let me say that the Commission is committed to stakeholder involvement and consultation. Many consultations have already been held since the adoption of the objective of MSY at the Johannesburg Summit. Such consultations involved Member States, scientists and the regional advisory councils, who are studying our proposal as well and who are seeking to advise us on the best way forward. Discussions on the plans will be held at a later stage, after we have developed impact assessments, consulted the industry and drawn up our specific proposals. I look forward to a continued dialogue with you on these plans.
The debate is closed.
The vote will take place on Thursday 6 September 2007.